Citation Nr: 1506654	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  08-00 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a lower lumbar vertebrae condition/lower back problems.

2.  Entitlement to service connection for mid-thoracic scoliosis.
 
3.  Entitlement to service connection for mid-thoracic spinal cord damage.

4.  Entitlement to service connection for a knee condition.

5.  Entitlement to service connection for an ankle condition.

6.  Entitlement to service connection for a neck condition.

7.  Entitlement to service connection for Crohn's disease.

8.  Entitlement to service connection for anorexia nervosa.

9.  Entitlement to service connection for lupus.
 
10.  Entitlement to service connection for ovarian cysts/endometriosis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran had active duty service from October 1983 to January 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 RO decision.  

In March 2007, the Veteran testified at a local hearing before a Decision Review Officer (DRO). A copy of the transcript is of record.  In July 2010, the Board remanded the case to schedule a video conference hearing before the Board.  The RO attempted to schedule a Board hearing but the Veteran's representative indicated that the Veteran did not wish to have a hearing.  Thus, the Board finds there has been substantial compliance with the July 2010 remand directive, and there is no hearing request pending at this time.  The Veteran also requested to have a hearing in Washington, D.C., but she also requested that VA pay for her to travel to such a hearing.  She has been advised there are no legal provisions for doing so.

In a July 2011 decision, the Board denied the issues listed on the title page. The Veteran appealed the Board's July 2011 denial of these issues to the United States Court of Appeals for Veterans Claims (Court).  By order dated March 2013, the Court issued a Memorandum Decision, set aside the July 2011 Board decision as to these issues, and remanded them to the Board for compliance with the terms of the Memorandum Decision. 

The Board remanded the matter for further evidentiary development in February 2014.  Such development has been accomplished to the extent possible, absent full cooperation from the Veteran, as described in greater detail below.  The appeal is thus once again before the Board for further appellate review.

In the July 2011 decision, the Board also remanded the issues of service connection for a bilateral foot disability and Cooley's anemia.  The case was returned to the Board and those issues, along with service connection for leukemia, were denied on the merits in a November 2012 decision.  In June 2014, the Court affirmed the Board's denial of entitlement to service connection for leukemia, and deemed the other two claims to have been abandoned by the appellant.   

As noted in the Board's 2014 Remand, many of the Veteran's statements refer to the "wrongful death" of her father, apparently also a veteran, but such a claim is not before the Board.  Since that Remand, she has continued to submit additional documents and articles, asking for hundreds of billions of dollars in damages, based on her father's death.  She continues to submit documents from proceedings before the Veterans Court, or from other courts, heavily annotated with handwritten comments.  Again, we must emphasize, the only issue on appeal at this time are her claims for benefits based on her military service.  If she wants to file claims such as under the Federal Tort Claims Act or with the Department of Justice, she must do so in the appropriate manner, as such issues are not within VA's jurisdicition. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).




FINDINGS OF FACT

1.  There is no competent medical evidence of a current diagnosis of a lower lumbar vertebrae condition or lower back problems. 

2.  There is no competent medical evidence of a current diagnosis of mid-thoracic scoliosis or mid-thoracic spinal cord damage. 

3.  There is no competent medical evidence of a current diagnosis of a knee condition. 
 
4.  There is no competent medical evidence of a current diagnosis of an ankle condition. 

5.  There is no competent medical evidence of a current diagnosis of a neck condition. 

6.  There is no competent medical evidence of a current diagnosis of Crohn's disease. 

7.  There is no competent medical evidence of a current diagnosis of anorexia nervosa. 

8.  There is no competent medical evidence of a current diagnosis of lupus. 

9.  There is no competent medical evidence of a current diagnosis of ovarian cysts or endometriosis. 


CONCLUSIONS OF LAW

1.  A lower lumbar vertebrae condition and lower back problem was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.303 (2014). 

2.  Mid-thoracic scoliosis was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.303 (2014). 

3.  Mid-thoracic spinal cord damage was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.303 (2014). 

4.  A knee condition was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.303 (2014). 

5.  An ankle condition was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.303 (2014). 

6.  A neck condition was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.303 (2014). 

7.  Crohn's disease was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.303 (2014). 

8.  Anorexia nervosa was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.303 (2014). 

9.  Lupus was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.303 (2014). 

10.  Ovarian cysts/endometriosis was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify was satisfied in this case by letters of April 2005, March 2006, and January 2007 to the Veteran that informed her of her own and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The March 2006 and January 2007 letters also provided notice of information and evidence needed to establish disability ratings and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the Court remanded the appeal in March 2013 to allow the VA to assist the Veteran in obtaining medical records she had previously identified as possible sources of information to support her claim.  As noted by the Court, the Veteran repeatedly submits "voluminous submissions that are consistently difficult to decipher."  However, the Board reviewed the record (which at that point in time encompassed two boxes) in an attempt to identify outstanding evidence, and remanded the case in February 2014.  The Board carefully identified twelve sources of medical treatment which had been identified by the Veteran, and ordered appropriate development to obtain these records.  

Of the twelve sources, ten were private medical providers.  In a February 2014 letter, the VA provided the Veteran with the appropriate release of information forms to allow VA to request these records on her behalf.  The letter included the same information the Board had included in the remand, a careful list of the ten private medical care providers.  In March 2014, the Veteran provided a release of information form for an eleventh physician, but did not sign the release forms for the other ten.  

The VA requested and received records from the newly-identified physician.  The VA also requested records from the VA facilities identified by the Veteran, for which no release is required.  The VA repository of these records replied that they had no record of having treated the Veteran and no record of her in their files.  Additionally, records of emergency treatment provided by an Army Hospital identified by the Court are already contained in the Veteran's voluminous claims file.

In written argument dated in November 2014, the Veteran's representative essentially listed the twelve sources of medical treatment previously-identified in the Board's February 2014 remand and requested that the Board discuss the contents of these treatment records.  As noted above, there are no medical treatment records from most of these sources available in the claims file because the Veteran has not provided the required release forms for VA to obtain them.  As discussed further below, those records which are available do not in any way support the Veteran's claims for service connection.

"The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If the Veteran wished to fully develop her claim, she had a corresponding duty to assist by providing the requested information.  The Board therefore holds that, even though the Veteran's claim has not been fully developed, the VA has fulfilled its duty to assist her to the extent possible.  We will thus proceed to evaluate the veteran's claim based on the evidence currently of record. 

The Board therefore finds that all necessary development as to the issues decided herein has been accomplished, and appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, the claims file currently contains relevant service treatment and personnel records, VA treatment records, private medical treatment records, and Social Security disability records.  There is no duty to provide a VA examination until there is competent evidence suggesting she has any of these medical conditions as a result of her military service, and there remains no such credible and competent evidence.

As an aside, the appellant has complained of various conspiracies and malpractice and alleged the RO has destroyed pertinent evidence she has submitted.  However, she has had ample opportunity to submit evidence - directly to the Board, if she wanted to bypass the RO - but her repeated filings have contained absolutely no evidence reflecting she actually has the conditions she has claimed.  The basis of the denial now remains the same as it was in 2011 - no competent evidence showing she has the claimed conditions - and although she has submitted hundreds of statements and documents since the prior Board decision, despite being on notice proof of current disability was important to her case, no relevant evidence has been received. 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Generally, service connection may be granted for any disability resulting from injury suffered or disease contracted in line of duty, or for aggravation in service of a pre-existing injury or disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be established by demonstrating that the disability was first manifested during service and has continued since service to the present time or by showing that a disability which pre-existed service was aggravated during service.  Service connection may be granted for any disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.

To establish a right to compensation for a present disability on a direct basis, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A threshold requirement for the grant of service connection for any disability is that the disability claimed must be shown present.  38 U.S.C.A. §§ 1110, 1131.  The Court has interpreted the requirement of current disability thus:

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C. § 1110.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

In addition to disease or injury in service, service connection requires competent medical evidence of a current related disability.  Degmetich v. Brown, 104 F.23d 1328 (1997).

As reflected above, the Veteran was only on active duty a short time before she was discharged.  Her service treatment records are negative for any of the disabilities at issue here.  Her available post service treatment records, which are voluminous in nature, are also negative for any of the disabilities at issue here.  There is no medical record showing that she has received a medical diagnosis of any back, knee, ankle, or neck problem; or of Crohn's disease, anorexia nervosa, lupus, ovarian cysts or endometriosis.  

The only indication of the presence of any of these diseases consists of the Veteran's own assertions.  

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical expertise.  See 38 C.F.R. § 3.159(a)(2).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In this case, while the Veteran may sincerely believe that she has these disabilities and that they are related to her brief period of service, as a layperson she is not competent to identify and diagnose such conditions as the conditions are not readily observed by laypersons.  The claimed conditions require medical expertise and testing for identification and diagnosis.  None of the competent and credible evidence shows that she was diagnosed with any of these disabilities prior to or during service or within one year of separation from service, and she has yet to present evidence of current disabilities.  She has not identified current disabilities that are chronic in nature that can be attributed to service.
Simply stated, her opinion that she has these problems is outweighed by the medical facts and evidence cited above.  In the absence of proof of present disabilities, there can be no valid claims.  Brammer.  The preponderance of the evidence is against the claims, and the appeal must be denied.  


ORDER

Service connection for a lower lumbar vertebrae condition/lower back problems is denied.

Service connection for mid-thoracic scoliosis is denied.
 
Service connection for mid-thoracic spinal cord damage is denied.

Service connection for a knee condition is denied.

Service connection for an ankle condition is denied.

Service connection for a neck condition is denied.

Service connection for Crohn's disease is denied.

Service connection for anorexia nervosa is denied.

Service connection for lupus is denied.
 
Service connection for ovarian cysts/endometriosis is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


